Citation Nr: 1528876	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-34 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from May 1953 to December 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative evidence of record is in equipoise as to whether right knee disability was caused by service-connected ankle disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for a right knee disorder, diagnosed as degenerative joint disease of the right knee, status post total knee replacement, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify claimants of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014).  As the Board is granting the claim for entitlement to service connection for a right knee disability herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of entitlement to service connection for a right knee disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that service connection is warranted for a right knee disability.  He alleges that his right knee disability was caused or aggravated by his service-connected right and left ankle disabilities.  In that regard, he believes that his service-connected ankle disabilities caused an altered gait, which caused his right knee disability.  In the alternative, he contends that his degenerative joint process of the right knee originated during service.

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service treatment records are silent as to any complaints of or treatment for a right knee disability during service.  A separation examination notes left Achilles peritendinitis of the left lower extremity; otherwise, there were no findings pertinent to the lower extremities.

An April 1955 VA examination notes that the Veteran "walks with a slight limp on left leg."  A June 1960 VA examination pertaining to the Veteran's ankles reflects that the Veteran walked erect and without a limp.

The first evidence of record documenting a right knee disability is dated in September 1962.  In that regard, a VA examination from that date noted the Veteran's complaints of pain and swelling in the right knee for one week.  The diagnosis was chondromalacia of the right patella.  

Service connection for a right knee disability was denied in an October 1962 rating decision.  The Veteran did not appeal that decision, and new and material evidence was not received within the appeal period thereafter.  38 U.S.C.A. § 4005(b); currently 38 U.S.C.A. § 7105(c) (West 2002).  However, by a decision dated February 26, 2014, the Board found new and material evidence had been received to reopen the claim for service connection for a right knee disability, and remanded the reopened claim for further development.  38 U.S.C.A. § 5108 (West 2002).  The reopened claim has been returned to the Board for appellate consideration.

Private treatment records from 2008 reflect that the Veteran underwent a right knee arthroscopy with excision of loose bodies, partial medial meniscectomy, chondroplasty of the patellofemoral joint, and microfracture of the medial and lateral femoral condyle.  The diagnoses were tricompartmental degenerative joint disease, loose bodies of the right knee, and medial meniscal tear of the right knee.  A January 2008 notation from the Veteran's treating physician noted that the Veteran's degenerative changes had progressed over the prior 20 years.  The record also reflects that the Veteran had "normal reciprocal gait."

An April 2011 X-ray of the right knee revealed chondrocalcinosis but no acute process and no significant interval change.

In October 2011, the Veteran underwent a VA examination.  The examiner noted that the Veteran developed a right knee problem, noted as an acute episode, in 1962.  He continued to have problems and underwent two surgeries, first in 1973 and then in 2008.  The Veteran reported continued right knee pain with give-way.  Physical examination revealed range of motion with flexion to 140 degrees or greater with pain and extension to 15 degrees with pain.  There was no additional limitation of motion following repetitive use testing.  Muscle strength was 5/5.  A Lachman test and a Posterior drawer test were normal.  There was no medial-lateral instability.  There was no alteration of gait on examination.  X-rays of the right knee were performed, which documented degenerative or traumatic arthritis.  The diagnosis was degenerative joint disease of the right knee.  After a thorough review of the evidence in the claims file, the examiner opined that the Veteran's right knee disability was not secondary to his ankle disabilities.  The examiner explained that there was no alteration of gait noted on examination or in the previous medical records to support the Veteran's belief that his right knee disability was caused by altered gait.  Additionally, there was no evidence of right knee problems during service.

The Veteran also underwent a VA examination assessing the severity of his left ankle disability in October 2011.  That examination report reflects that there was no "alteration of gait." 

In an October 2012 statement, the Veteran's wife stated that the Veteran's service-connected ankle disabilities caused him to have difficulty walking and being on his feet for any length of time.  She noted that, a few years after their wedding in 1955, his pain seemed to move to his knees, and that his problem progressed dramatically and he developed a limp in his walk.  By 1973 he was having continuous knee pain and he underwent surgery in 1988 and 2008.  

VA treatment records from 2011 through 2014 reflect complaints and treatment for a right knee disability.  In May 2013, a physician's assistant stated that it was "as likely as not" that over time the Veteran's service-connected ankle disabilities "have accelerated arthritic changes in his knees do [sic] to an abnormal gait."  A September 2013 VA treatment record from the same physician's assistant indicates that it was "likely as not" that the Veteran's "knee problems" are "due to years and years of abnormal gait."  A December 2013 VA treatment record reflects that the Veteran walked with a guarded gait.  

In May 2014, the Veteran underwent a VA examination.  The Veteran reported knee pain for many years, and noted that he had his right knee replaced in 2012.  Physical examination revealed flexion to 110 degrees with pain and extension to 5 degrees with pain.  The Veteran was able to perform repetitive use testing with three repetitions and no additional loss of range of motion.  Muscle strength was 5/5 and a Lachman and Posterior drawer test were both normal.  A medial-lateral instability test was also normal.  The diagnosis was right total knee replacement.  After a thorough review of the Veteran's claims file and conducting a physical examination as well as an interview of the Veteran, the VA examiner concluded that it was "less likely than not" that the Veteran's right knee disability was related to his active duty service.  The examiner explained that there was no evidence to support chronicity of treatment for a right knee disability.

In August 2014, the VA examiner provided an addendum opinion, finding that the Veteran's right knee disability was "less likely than not" caused or aggravated by the Veteran's service-connected right and left ankle disabilities.  The examiner explained that, despite the Veteran's reports of altered gait, the medical evidence does not show gait changes due to either ankle disability of such severity as to cause the current right knee disability.  The examiner noted that a 2008 examination reported "normal reciprocal gait," a 2009 examination for the ankle noted normal gait, and a 1960 examination report indicated no abnormal gait changes.  Although the 2012 VA ankle examination showed an increased severity of the left ankle disability, the right knee disability was already established in 2008; thus, as the ankle examination did not show a disability of such severity prior to the onset of the right knee disability, the examiner concluded that the evidence did not support the conclusion that the Veteran's right knee disability was caused or permanently aggravated by his right or left knee disabilities.

After thorough consideration of the evidence of record, the Board concludes that service connection for degenerative joint disease of the right knee, status post total knee replacement, is warranted.  The clinical evidence demonstrates a diagnosis of degenerative joint disease of the right knee, which resulted in a total knee replacement.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

In addition, probative medical evidence of record relates the Veteran's degenerative joint disease of the right knee to his service-connected ankle disabilities.  Specifically, a May 2013 opinion by a VA physician's assistant found that it was "as likely as not" that the Veteran's service-connected ankle disabilities "have accelerated arthritic changes in his knees do [sic] to an abnormal gait."  Another September 2013 VA treatment record from the same physician's assistant notes that it was "likely as not" that the Veteran's "knee problems" are "due to years and years of abnormal gait."  

Although a VA examiner concluded in May 2014 and August 2014 that the Veteran's right knee disability was not caused or aggravated by altered gait which was due to his service-connected ankle disabilities, the opinion provided was based upon the conclusion that the medical evidence did not show gait changes due to either ankle disability sufficient to cause the current right knee disability.  The VA examiner noted the 1960 VA examination which showed no abnormal gait changes; however, the examiner failed to address the April 1955 VA examination which noted altered gait.  As the VA examiner did not address all of the pertinent evidence in the opinion stated, and because the examiner arguably based the opinion upon an inaccurate factual premise, the opinion's probative value is diminished.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); see Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

The Board finds that the evidence of record is in equipoise as to whether the Veteran has right knee disability due to his service-connected right and left ankle disabilities.  With resolution of reasonable doubt in the Veteran's favor, service connection for degenerative joint disease of the right knee, status post total knee replacement, is granted.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for degenerative joint disease of the right knee, status post total knee replacement, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


